*537Opinion by
Cline, J.
The question involved is whether the word “Hungaria” printed on the leather is sufficient compliance with the law. The immediate containers were not marked. A search of the dictionaries and encyclopaedias showed that the word “Hungaria" is Latin and not English. The court was of the opinion that American purchasers, consumers, or users of the goods would not understand that the leather was the product of Hungary, especially as the word was used as a part of a design or trade mark. On the authority of American Burtonizing Co. v. United States (13 Ct. Cust. Appls. 652, T. D. 41489) the marking was held not sufficient and the protest was overruled. ,